Judgment unanimously modified on the law and as modified affirmed without costs and matter remitted to Supreme Court for further proceedings in accordance with the following Memorandum: Supreme Court properly determined that defendant is entitled to a credit of $5,739.81 for separate property that she contributed to the downpayment on the former marital residence (see, Glazer v Glazer, 190 AD2d 951). The court erred, however, in deducting the amount of that credit from plaintiffs share of the marital estate. We modify the judgment, therefore, by directing that $5,739.81 be credited to defendant before the marital estate is distributed (see, Burns v Burns, 193 AD2d 1104, 1106, mod on other grounds 84 NY2d 369; Scheinkman, 1995 Supp Practice Commentaries, McKinney’s Cons Laws of NY, Book 14, Domestic Relations Law C236B:8, 1996 Supp Pamph, at 48).
We further modify the judgment by vacating the award of attorney’s fees. "Attorney’s fees should not be awarded without conducting a hearing or requiring proof by affidavit substantiating the attorney’s fees requested” (Latona v Latona, 210 AD2d 899). The record contains no proof supporting the award of attorney’s fees to defendant. We, therefore, remit the matter to Supreme Court for a determination regarding attorney’s fees based upon proper proof (see, Latona v Latona, supra).
We reject plaintiffs contention that the court erred in awarding maintenance. The court’s decision reflects a consideration of the pertinent statutory factors (see, Domestic Relations Law § 236 [B] [6] [a] [1], [2], [3], [4], [7], [11]), and the award strikes "an appropriate balance between defendant’s need and plaintiffs ability to pay” (Shew v Shew, 193 AD2d 1142, 1143). (Appeal from Judgment of Supreme Court, Chautauqua County, Cass, Jr., J.—Equitable Distribution.) Present—Green, J. P., Lawton, Doerr, Balio and Boehm, JJ.